IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWVEZ NELSON,
a/k/a SHAVEZ HOLDEN
CIVIL ACTION
v.
NO. 10-4691

MICHAEL OVERMYER, ET AL.
_O____RDER
AND NOW, this li?bf\‘ day of _N_______ovember ,2018, upon consideration of
Petitioner Shawvez Nelson’s pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254
(ECF No. l), the Report and Recommendations of Magistrate Judge Wells recommending denial
of the Petition (R&R, ECF No. 15), and Petitioner’s pro se Objections (ECF No. l7) and

Supplemental Objections (ECF Nos. 18, 21) to the R&R, it is ORDERED as follows:

l. The R&R is APPROVED and ADOPTED as modified in the Memorandum filed
concurrently herewith;

2. Petitioner’s Objections are OVERRULED, and the Petition for Writ of Habeas
Corpus is DENIED without an evidentiary hearing; and

3. A Certificate of Appealability Will not issue.

IT IS FURTHER ORDERED that the caption of this matter shall be amended to name
Michael Overmyer, Superintendent of State Correctional Institution at Forest, as the primary

respondent

IT IS SO ORDERED.

BY THE COURT:

 

 

